Title: To Benjamin Franklin from John Baynes, 26 September 1783
From: Baynes, John
To: Franklin, Benjamin


          
            Sir
            Friday—Septr. 26th. [1783]
          
          I have not till this morning been able to find any gentleman who was going to England— Mr. Dagge however has this moment informed me, that he has an opportunity of conveying a letter by an acquaintance, the son of General Dalling, who will set off tomorrow. I fear you will by this time have sent by some other conveyance the letter you mentioned—however, lest you shod. not, I take the liberty of informing you that if it be sent to Mr. Dagge today, it will certainly be forwarded.
          I am, with all respect, Sir, Your most obedt. & obliged humble Servt.
          
            John Baynes.
            Chez Mr. Boulnois, Ruë Neuve Ste. Généviéve.
            
           
          
          Mr. Dagge is at the hôtel d’Hamburgh, Ruë Jacobe.
         
          Addressed: A Monsieur / Monsieur Franklin / Ambassadeur pour les Américains en son / Hôtel / à Passy.
        